Citation Nr: 0904648	
Decision Date: 02/09/09    Archive Date: 02/13/09	

DOCKET NO.  06-28 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to July 
1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

This case was previously before the Board in November 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDING OF FACT

The Veteran currently exhibits no greater than Level I 
hearing impairment in both his right and left ears.


CONCLUSION OF LAW

The criteria, both schedular and extraschedular, for an 
increased, compensable evaluation for service-connected 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.85, and Part 4, Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, and 
those of his spouse, offered during the course of a Travel 
Board Hearing before the undersigned Veterans Law Judge in 
August 2007, as well as both VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran in this case seeks an increased evaluation for 
service-connected bilateral hearing loss.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including Section 
4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the 
regulations do not give past medical reports precedence over 
current findings.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination (recognition) tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the Rating Schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. § 4.85 and 
Part 4, Code 6100 (2008).

In the present case, at the time of a VA audiometric 
examination in February 2006, the Veteran gave a history of 
multiple ear surgeries, the most recent of which had occurred 
the previous year.  Audiometric evaluation conducted at that 
time revealed pure tone air conduction threshold levels, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
40
50
60
LEFT
45
30
45
60

The pure tone average for the frequencies 1000, 2000, 3000, 
and 4000 Hertz in the Veteran's right ear was 51 decibels, 
with a corresponding pure tone average for those same four 
frequencies of 45 decibels in the Veteran's left ear.  Speech 
recognition ability was 96 percent in both the right and left 
ears.  Such findings are commensurate with Level I hearing in 
each ear.  The pertinent diagnosis noted was of a mild to 
moderately severe mixed hearing loss in the range from 250 to 
1000 Hertz in the Veteran's right ear, rising to a mild 
sensorineural hearing loss in the range from 1500 to 2000 
Hertz, and then a moderate to moderately severe mixed hearing 
loss in the range from 3000 to 8000 Hertz.  The Veteran's 
left ear displayed a moderately severe, rising to mild, mixed 
hearing loss in the range from 250 to 2000 Hertz, with a 
moderate, sloping to severe mixed hearing loss in the range 
from 3000 to 8000 Hertz.

VA outpatient treatment records covering the period from 
March to October 2007 show treatment during that time for, 
among other things, hearing loss and various other ear-
related problems.

At the time of a subsequent VA audiometric examination in 
October 2008, it was noted that the veteran's claims folder 
was available, and had been reviewed.  The Veteran's 
audiometric history was chronicled, with the Veteran 
complaining of hearing loss which he felt had been "getting 
worse."  According to the Veteran, he experienced difficulty 
hearing when people spoke to him from behind.  Also noted 
were problems with itching and bleeding of the ears, which 
had made it impossible for the Veteran to wear his VA-issued 
hearing aids.  Significantly, at the time of evaluation, it 
was noted that the Veteran had a "long history" of middle ear 
pathology including cholesteatomas and "multiple ear 
surgeries."  Audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
50
45
60
LEFT
40
40
45
55

The pure tone average for the frequencies 1000, 2000, 3000, 
and 4000 Hertz in the Veteran's right ear was 54 decibels, 
with a pure tone average for those same four frequencies in 
the veteran's left ear of 45 decibels.  Speech recognition 
ability was 96 percent in both the right and left ears.  Such 
findings are commensurate with Level I hearing in each ear.  
The pertinent diagnosis noted was of a moderate, mixed loss 
in the range from 250 to 500 Hertz in the Veteran's right 
ear, sloping to a moderately severe mixed loss at 1000 Hertz, 
and then rising to a moderate mixed loss at 2000 Hertz, with 
a moderately severe hearing loss at 4000 Hertz, and a severe 
mixed loss in the range from 6000 to 8000 Hertz.  The 
Veteran's left ear displayed a moderately severe mixed loss 
in the range from 250 to 500 Hertz, rising to a moderate 
mixed loss in the range from 1000 to 2000 Hertz, a moderately 
severe mixed loss at 4000 Hertz, and a severe mixed loss in 
the range from 6000 to 8000 Hertz.

Pursuant to various holdings of the United States Court of 
Appeals for Veterans Claims (Court), evaluations of service-
connected hearing loss involve, for the most part, a 
mechanical application of the Rating Schedule.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the case 
at hand, it is clear that, on both occasions where the 
Veteran's hearing was evaluated for compensation purposes, he 
exhibited no greater than Level I hearing impairment in 
either his right or left ear.  Such findings are commensurate 
with the noncompensable evaluation currently in effect.  
Accordingly, an increased rating for the Veteran's service-
connected bilateral hearing loss is not warranted.

The Veteran argues that, notwithstanding the various 
provisions of the Rating Schedule, he is entitled to an 
increased rating on an "extraschedular" basis, in that his 
service-connected hearing loss adversely impacts his 
employment abilities and/or opportunities.  However, to date, 
there exists no evidence that, due exclusively to the 
Veteran's service-connected bilateral hearing loss, he has 
experienced the marked interference with employment and/or 
frequent periods of hospitalization necessary to render 
impractical the application of the regular schedular 
standards, thereby requiring referral to the Director, VA 
Compensation and Pension Service for consideration of an 
extraschedular rating.

Finally, the Board has given due consideration to the recent 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) 
addressing the issue of whether it is appropriate to apply 
"staged" ratings when assigning an increased rating in a 
manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  However, in the case at hand, it is clear 
that, over the course of the Veteran's current appeal, 
symptomatology attributable to his service-connected 
bilateral hearing loss has remained relatively stable.  In 
any case, based on a review of the entire evidence of record, 
the Board is of the opinion, throughout the time period that 
the Veteran's increased rating claim has been pending, 
symptomatology attributable to his service-connected hearing 
loss has not, in fact, undergone varying and distinct levels 
of severity.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.

For an increased compensation claim, Section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the Veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a percent (depending on the disability 
involved) based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) which are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
supra.

The Board finds that the VCAA notice requirements have been 
satisfied by correspondence dated in January 2006 and 
December 2007.  In those letters, VA informed the Veteran 
that, in order to substantiate a claim for an increased 
rating, the evidence needed to show that his service-
connected hearing loss had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the Veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained VA 
outpatient treatment records, as well as VA examination 
reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


